DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 – 27, 29, 30, 35 – 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fisk et al. US 2013/0122156 in view of Franck et al. US 2,931,728.
Regarding claims 25, 27, and 29, Fisk discloses a method for preparing a beverage (finished beverage) which method comprises providing a capsule (cartridge 20) (paragraph [0044] and fig. 5) comprising containment walls forming an interior cavity containing beverage precursor for mixing with a liquid in the interior cavity, wherein the beverage precursor comprises a combination of non-compacted beverage extractable powder (paragraph [0032]) (loose ingredient material) (paragraph [0039]) and pellets 
Fisk further discloses loose roast and ground coffee powder with an average diameter comprised between 160 µm and 1000 µm (400 µm and 500 µm) is used for the non-compacted beverage powder (paragraph [0047]) and that the pellets as claimed would be compressed pellets of spent coffee grounds (paragraph [0037]) making it obvious to compact the pellets from the same grounds already provided in order to avoid the additional expense of having to outsource said grounds from which to compress said pellets.
In the event that applicant would deign to say that a portion of the prepared beverage of Fisk would not be obtained from the pellets of compacted beverage extractable powder, Franck discloses a method capable of preparing a beverage using a beverage precursor for mixing with a liquid in an interior cavity (coffee column) where the beverage precursor comprises a combination of non-compacted beverage extractable powder (coffee) and pellets of compacted beverage extractable powder.  The liquid is fed under pressure in said cavity containing the beverage precursor to form the beverage and the beverage is extracted out of the cavity with a portion of the beverage obtained from the pellets of compacted beverage extractable powder (col. 2, paragraph 1).  Franck further discloses the beverage precursor is essentially roast-and-ground coffee and the pellets are also essentially roast-and-ground coffee.  Franck is 
Fisk in view of Franck also discloses the total weight of the roast and ground coffee in the cavity to be between 20 wt.% and 80 wt.% (25 wt.%) (‘728, col. 4, paragraph 1).
Regarding claim 26, since the pellets are contained in the capsule of Fisk in view of Franck as shown in figure 5 of Fisk and Fisk discloses the pellets to have a diameter of 20 mm (‘156, paragraph [0009]) it is seen as inherent that the largest dimension of each pellet would be smaller than any cross section of the interior of the capsule.
Regarding claim 30, figure 1 of Fisk is a plan view of, i.e. a top down view (‘156, paragraph [0023]) of a non-compacted beverage precursor and pellets within the interior cavity of a capsule clearly showing the pellets would be on the top of the beverage medium, which is to say that Fisk is obviously disclosing a majority of the pellets would be positioned closer to the liquid inlet wall than to the beverage outlet wall (‘156, paragraph [0033]).  
Regarding claim 35, since Fisk in view of Franck discloses the pellets would have the claimed dimensions it is seen that the pellets would inherently be expected to have a volume as claimed.
Regarding claim 36, it is not seen that patentability would be predicated on the filling density of the beverage precursor in the interior cavity of the capsule as such filling densities are obvious matters of optimization that the ordinarily skilled artisan would commonly and routinely perform based upon the particular strength of the finished beverage one would wish to produce as well as an obvious matter of personal taste for the one wishing to consume said finished beverage.
Regarding claim 37, Fisk in view of Franck discloses the pellets would have a shape of spheres (‘156, fig. 1 – 4).
Regarding claim 38, Fisk in view of Franck discloses the capsule would comprise a cup shaped body having a beverage outlet wall that is closed and has a perforable foil sealed on the cup shaped body (‘156, paragraph [0044]).
Regarding claim 40, as set forth above in the rejection of claim 25 Fisk discloses that the beverage precursor (the capsule (pod) would comprises a combination of coffee powder and pellets of compacted coffee powder.  By way of example Fisk further discloses the capsule would contain a ratio by weight of said powder and said pellets (paragraph [0048]), that the foam height of a prepared beverage would be controlled and optimized by adjusting said ratio, i.e. the weight percentages of the coffee powder and pellets of compacted coffee powder that would be contained in the capsule, and that an optimal amount of said powder would be 5.9 grams (paragraph [0049], table below [0049], and chart on page 4).  Fisk further discloses the capsule would contain as 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk et al. US 2013/0122156 in view of Franck et al. US 2,931,728 as further evidenced by Graf et al. US 2011/0003040.
Claim 31 differs from Fisk in view of Franck in the recitation of a specific envelope density.  
Graf discloses a capsule which capsule comprises a plurality of compacted food pellets, which pellets would include beverage powders such as coffee (paragraph [0045]) and that the typical density of such pellets would normally be between 1.0 and 1.5 g/cm3.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fisk et al. US 2013/0122156 in view of Franck et al. US 2,931,728 in view of Hudson et al. US 3,511,666.
Claim 32 differs from Fisk in view of Franck in the recitation of a particular compaction pressure at which the pellets are compacted.
Hudson discloses that in order to form roast and ground coffee into pellets such that the pellets would not break under normal handling conditions the critical pressure at which said coffee must be compressed would be at least 5 kN/cm2 (8,000 p.s.i. = 5.5516 kN/cm2) (col. 2, paragraph 6) thus making it obvious to the ordinarily skilled artisan that the pellets of Fisk in view of Franck would have been compressed to at least 5 kN/cm2.
Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Fisk in view of Franck does not disclose the pellets are compacted from loose roast and ground coffee powder with an average diameter D4,3 comprised between 160 µm and 1000 µm and the non-compacted beverage powder is roast and ground coffee with an average diameter D4,3 comprised between 160 µm and 1000 µm.  This urging is not deemed persuasive.
First it is to be noted that Fisk, and Fisk alone discloses loose roast and ground coffee powder with an average diameter comprised between 160 µm and 1000 µm (400 µm and 500 µm) is used for the non-compacted beverage powder (paragraph [0047]) and that the pellets as claimed would be compressed pellets of coffee grounds.  It is 
Franck was not brought to teach the particular roast and ground coffee powder that would be used to compact the pellets but to teach that it would have been obvious to compact the pellets from an extractable coffee powder in the event that it could possibly be construed that there could be no extraction from the compacted pellets of Fisk.
Further since Fisk discloses that the pellets as claimed would be compressed pellets of spent coffee grounds it would have been obvious to the ordinarily skilled artisan to compact the pellets from the same grounds already provided in order to avoid the additional expense of having to outsource said grounds from which to compress said pellets.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./




/VIREN A THAKUR/Primary Examiner, Art Unit 1792